Case 9:18-mc-81148-UNA Document 42 Entered on FLSD Docket 10/05/2018 Page 1 of 2



                           U N ITED STATES D ISTRICT COU RT
                           SOU TH ERN DISTRICT OF FLORIDA
                                                                           Fluzi
                                                                               'u '
                                                                                  K'
                                                                                   ).
                                                                                    y             D.C.
                             Case N o.18-M C-81148-U N A/D LB
                                                                               22T 25 2218
  IN TH E M ATTER OF                                                          STEï.m.-hIM .!->.RIM ORE
                                                                              f;L.r-'4 t1.F'
                                                                                           :.D:ST.CT.
                                                                                -     '-;-.-, - j
                                                                                                /h'#
                                                                                                   .p a.
                                                                               ..

  TH E EXTRAD ITION OF

  OW E N ALTH ELBERT H EADLEY
                                           /

                                M OTION TO SEAL
                   D ECI,AR ATIO N O F K ATH E R IN E C.FEN N E LL

         C O M ES N O W ,the U nited States of Am erica,by and through its undersigned

  A ssistantU nited StatesAttorney,and files this M otion to Sealthe D eclaration ofK atherine

  C.Fennell. Itis necessary to sealthis docum entto m aintain the confidentiality ofrecords

  pertaining to M inor 1,the alleged victim in the case.

                                         Respectfully subm itted,

                                         ARIA N A FAJM D O O RSHA N
                                         U N ITED STATES AW O RN EY

                                          S/LO TH R OP M O RRIS
                                      By:LOTH RO P M ORRIS
                                         A SSISTAN T U .S.AW O RN EY
                                         Florida Bar # 0095044
                                         50O Australian Avenue,Suite 400
                                         W estPalm B each,FL 33401
                                         (561)820-8711
                                         (561)820-8777 (FAX)
                                         LO TH RO P.M O RRIS@U SD OJ.G OV




                                                1
Case 9:18-mc-81148-UNA Document 42 Entered on FLSD Docket 10/05/2018 Page 2 of 2



                                  C ertificate of Service

        IH EREBY CERTIF'Y that on October 5,2018,Iconventionally filed the foregoing w ith
 the Clerk ofthe Court.

                                     S/LO TH RO P M O RRIS
                                     LOTH RO P M OR RIS
                                     A SSISTAN T U N ITED STA TE S AW O RN EY




                                            2
